Case 1:19-cv-04291-RLY-TAB Document 63 Filed 06/25/20 Page 1 of 1 PageID #: 523




                     UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

 MICHELLE FITZGERALD,       )
                            )
      Plaintiff,            )
                            )
      v.                    )                  Cause No. 1:19-cv-04291-RLY-TAB
                            )
 ROMAN CATHOLIC ARCHDIOCESE )
 OF INDIANAPOLIS, INC., and )
 RONCALLI HIGH SCHOOL, INC. )
                            )
      Defendants.           )


            ORDER ON MOTION TO STAY MAGISTRATE’S ORDER
                  PENDING REVIEW OF OBJECTIONS

       THIS MATTER IS BEFORE THE COURT on the Defendants' Motion to Stay

 Magistrate's Order Pending Review of Objections (Dkt. 60), filed June 24, 2020.

 Having carefully considered the motion and the record, the undersigned will grant

 the motion.

       IT IS, THEREFORE, ORDERED that the "Motion to Stay Magistrate Order

 Pending Review of Objections" (Dkt. 60) is GRANTED.

 SO ORDERED.

      Date: 6/25/2020
                                         _______________________________
                                          Tim A. Baker
                                          United States Magistrate Judge
                                          Southern District of Indiana




Distribution: All counsel of record via ECF.
